                 Case 2:17-cr-00023-TLN Document 177 Filed 08/31/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   CAMERON L. DESMOND
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00023-TLN
12                                 Plaintiff,            STIPULATION AND ORDER REGARDING
                                                         BRIEFING SCHEDULE ON DEFENDANT’S
13                           v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                         COMPASSIONATE RELEASE
14   CHARLES RAY GOODMAN,
15                                Defendant.
16

17                                                   STIPULATION
18          1.       Defendant Charles Goodman filed a motion for reduction in sentence and compassionate
19 release on August 13, 2020. Docket No. 168. The government’s response is due by September 1, 2020,

20 and any reply due August September 8, 2020. Government counsel requests additional time to obtain

21 records and draft the response brief.

22          2.       Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
            Case 2:17-cr-00023-TLN Document 177 Filed 08/31/20 Page 2 of 3



 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 168,

 3 be due on September 4, 2020; and

 4                b)      The defense reply, if any, will be due on September 11, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                         McGREGOR W. SCOTT
 8                                                       United States Attorney
 9   Dated: August 31, 2020
                                                         /s/ Cameron L. Desmond
10                                                       JASON HITT
                                                         CAMERON L. DESMOND
11                                                       Assistant United States Attorneys
12

13   Dated: August 31, 2020                              /s/ Michael Long
                                                         MICHAEL LONG
14                                                       Counsel for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 2:17-cr-00023-TLN Document 177 Filed 08/31/20 Page 3 of 3



 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 168,

 5 is due on September 4, 2020;

 6                 b)     The defense reply, if any, will be due on September 11, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: August 31, 2020

11                                                                Troy L. Nunley
                                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
